                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH ANTHONY BARRETT,                            Case No. 19-cv-01923-HSG
                                   8                    Plaintiff,                          ORDER APPOINTING COUNSEL;
                                                                                            STAYING CASE
                                   9             v.

                                  10     G. BERRY, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner at San Quentin State Prison (“SQSP”), has filed a pro se

                                  14   complaint under 42 U.S.C. § 1983. Dkt. Nos. 1, 7. On September 30, 2020, the Court denied in

                                  15   part and granted in part Defendants’ motion for summary judgment, and dismissed all defendants

                                  16   and claims except for the excessive force claim against defendant SQSP officer G. Berry. Dkt.

                                  17   No. 47. The Court referred this action to Magistrate Judge Robert Illman for settlement

                                  18   proceedings pursuant to the Pro Se Prisoner Mediation Program. Dkt. No. 47. On February 8,

                                  19   2021, Judge Illman reported that the parties were unable to reach an agreement at that time. Dkt.

                                  20   No. 51. On February 10, 2021, the Court referred this case to the Federal Pro Bono Project to

                                  21   locate counsel for purposes of appointment. Dkt. No. 52.

                                  22          The Federal Pro Bono Project has informed the Court that Steven D. Moore (California

                                  23   SBN 290875) and Rishi Gupta (California SBN 313079) of Kilpatrick Townsend & Stockton

                                  24   LLP, located at Two Embarcadero Center, Ste. 1900, San Francisco, CA 94111, and Kasey

                                  25   Koballa (North Carolina SBN 53766, pending pro hac vice admission) of Kilpatrick Townsend &

                                  26   Stockton LLP, located at 4208 Six Forks Road, Ste., 1400, Raleigh, NC 27609, have agreed to

                                  27   serve as appointed pro bono counsel for Plaintiff in this action. The Court is grateful for the firm’s

                                  28   interest and commitment and, good cause shown, APPOINTS Steven D. Moore, Rishi Gupta, and
                                   1   Kasey Koballa as counsel for Plaintiff pursuant to 28 U.S.C. § 1915(e)(1) and the Court’s Federal

                                   2   Pro Bono Project guidelines. The scope of this referral shall be for all purposes for the duration of

                                   3   the case through entry of a final judgment in District Court.

                                   4          Counsel Kasey Koballa shall promptly complete the procedures for appearing pro hac vice

                                   5   in the Northern District of California. Per the Court’s General Order No. 25, Section III.B, as a

                                   6   pro bono attorney, counsel is exempt from paying the pro hac vice fees.

                                   7          All proceedings in this action are hereby stayed until eight weeks from the date of this

                                   8   ORDER, at which point the Court will schedule a case management conference. The purpose of

                                   9   the stay is to permit volunteer counsel sufficient time to meet and interview Plaintiff and review

                                  10   the case file. The parties shall file a joint case management statement no later than seven calendar

                                  11   days before the case management conference.

                                  12          The Clerk shall add Plaintiff’s appointed counsel to the docket. Counsel shall be familiar
Northern District of California
 United States District Court




                                  13   with General Order No. 25 posted on the Court’s website.

                                  14          IT IS SO ORDERED.

                                  15   Dated: 6/30/2021

                                  16                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  17                                                    United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
